Exhibit 10. (g)

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the "Agreement") is executed as of
March 19, 2007 and effective as of March 1, 2007 by and between ING Life
Insurance and Annuity Company (formerly named Aetna Life Insurance and Annuity
Company ("ALIAC")), a Connecticut domiciled stock life insurance company (the
"Company"), The Lincoln National Life Insurance Company, an Indiana domiciled
stock life insurance company (the "Reinsurer"), and Lincoln Life & Annuity
Company of New York, a New York domiciled stock life insurance company
("LLANY").

 

WHEREAS, the Company (then ALIAC), Aetna Life Insurance Company ("ALIC"), the
Reinsurer, and LLANY, entered into a Second Amended and Restated Asset Purchase
Agreement, dated as of May 21, 1998 (the "Purchase Agreement");

 

WHEREAS, under the terms of the Purchase Agreement, ALIAC agreed to cede and
transfer to Reinsurer certain liabilities pursuant to a Coinsurance Agreement
dated October 1, 1998 (the "Coinsurance Agreement") and a Modified Coinsurance
Agreement dated October 1, 1998 (the "Modco Agreement");

 

WHEREAS, the Reinsurer agreed to perform certain administrative functions on
behalf of ALIAC, pursuant to an Administrative Services Agreement dated October
1, 1998 (the "Administrative Services Agreement");

 

WHEREAS, the Company and Reinsurer entered into an Agreement effective as of
March 1, 2007 ("Optional Assignment Agreement") pursuant to which Company
granted the Reinsurer the right to assign to LLANY certain of its rights and
delegate certain of its obligations existing under the LNL Coinsurance
Agreement, Modco Agreement, and Administrative Services Agreement (collectively
the "Covered Agreements"), subject to certain specific conditions;

 

WHEREAS, consistent with the provisions of the Optional Assignment Agreement
between the Company and the Reinsurer, the Reinsurer wishes to assign and
delegate to LLANY and LLANY agrees to accept and assume all of the transferred
rights and obligations existing under the Covered Agreements as hereinafter set
forth.

 

Capitalized terms not defined herein shall have the meanings ascribed to them
under the Coinsurance Agreement, the Modco Agreement or the Administrative
Services Agreement, as applicable.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties agree as follows:

 

1

 

--------------------------------------------------------------------------------



1.

LLANY Representations and Warranties. LLANY represents and warrants that:

 

 

a)

LLANY is properly licensed as either a life insurance company or an accredited
reinsurer in the States of Connecticut and New York;

 

 

b)

LLANY has a ratio of (i) Total Adjusted Capital (as defined in the Risk-Based
Capital (RBC) Model Act or in the rules and procedures prescribed by the NAIC
with respect thereto, in each case as in effect as of December 31, 2006) to (ii)
the Company Action Level RBC (as defined in the Risk-Based Capital (RBC) Model
Act or in the rules and procedures prescribed by the NAIC with respect thereto,
in each case as in effect as of December 31, 2006), of at least 300 percent;

 

 

c)

LLANY has ratings no lower than those of Reinsurer from the following firms: (i)
A. M. Best Company; (ii) Standard & Poor's Corporation; and (iii) Moody's
Investors Services, Inc.;

 

 

d)

LLANY is Controlled by or is under common Control with Reinsurer.

 

2.           Assignment. As of the Effective Date, Reinsurer hereby assigns and
transfers to LLANY all of Reinsurer's right, title, and interest in and to, and
delegates all its obligations and duties under, the Covered Agreements other
than the Retained Indemnification Obligations which it will retain (the
"Transferred Rights and Obligations"). Retained Indemnification Obligations mean
Reinsurer's indemnification obligations under (A) Section 9.1 (ii) of the
Coinsurance Agreement for Reinsurer Extra Contractual Obligations and Seller
Extra Contractual Obligations; (B) Section 9.1 (iii) of the Coinsurance
Agreement for any breach, nonfulfillment or failure to perform by Reinsurer
prior to the Effective Date; and (C) Section 6.02 of the Administrative Services
Agreement for any breach, nonfulfillment, performance, failure to perform or
other act, error or omission by Reinsurer, in its role as Administrator, prior
to the Effective Date.

 

3.            Assumption. As of the Effective Date, LLANY hereby assumes and
agrees to pay, perform and discharge in full all of the Transferred Rights and
Obligations of Reinsurer under the Covered Agreements and releases Reinsurer
from any and all such liabilities and obligations thereunder so as to result in
the substitution of LLANY for Reinsurer in Reinsurer's name, place and stead
except with respect to the Retained Indemnification Obligations. It is the
intent of LLANY and Reinsurer to effect a novation of both the Coinsurance
Agreement and the Modco Agreement with respect to the Transferred Rights and
Obligations but not the Retained Indemnification Obligations.

 

4.            Ceding Commission. LLANY shall pay Reinsurer a ceding commission
equal to $156.4 million on the effective date of this Agreement.

 

5.            Terms and Conditions. LLANY hereby agrees to be bound by the terms
and conditions of each and every Covered Agreement.

 

2

 

--------------------------------------------------------------------------------



6.     Company Consent to Assignment and Assumption.

 

 

(a)

Company hereby consents to the assignment and assumption set forth in Sections 2
and 3 hereof. Company, Reinsurer, and LLANY agree that such assignment and
assumption shall have the force and effect of creating a direct agreement
between Company and LLANY with respect to the Transferred Rights and Obligations
and that Reinsurer will remain directly liable to Company for the Retained
Indemnification Obligations. Reinsurer agrees that it will indemnify, defend and
hold harmless Company against any Loss arising from (i) any degradation in
service quality below the level described in Section 2.4 of the Administrative
Services Agreement and (ii) LLANY's failure to perform any of its obligations
under the Administrative Services Agreement.

 

 

(b)

Reinsurer agrees that it will indemnify, defend and hold harmless Company
against any Loss arising from (i) any degradation in service quality below the
level described in Section 2.4 of the Administrative Services Agreement, (ii)
any additional Tax liability incurred by Company directly related to Company's
execution of this Agreement, provided that Company grants Reinsurer the right to
control and manage any such tax controversy and cooperates in good faith with
Reinsurer's efforts to resolve any tax controversy with the Internal Revenue
Service.

 

 

(c)

Reinsurer covenants and warrants that as long as the Coinsurance Agreement and
the Modco Agreement remain in effect it shall remain responsible for services
pursuant to the terms of either the Interaffiliate Service Agreement entered
into by LLANY and Reinsurer as of January 1, 2004, or a substantially similar
agreement to be entered into between Reinsurer and LLANY and shall cause the
services previously provided by Reinsurer pursuant to the Administrative Service
Agreement to continue to be performed at no lower level of quality than that
which would have been required of Reinsurer.

 

7.

Binding Agreement. This Agreement shall be binding upon and inure to the benefit
of

the parties hereto, and to their successors and assigns.

 

8.          Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given when (a) mailed by United States registered or certified mail, return
receipt requested, (b) mailed by overnight express mail or other nationally
recognized overnight or same-day delivery service or (c) delivered in person to
the parties at the following addresses:

 

If to the Company, to:

 

ING Life Insurance and Annuity Company

151 Farmington Avenue

Hartford, Connecticut 06156

Attention: MaryEllen Thibodeau, Counsel

 

3

 

--------------------------------------------------------------------------------





With a concurrent copy to:

 

ING North America Insurance Corporation

5780 Powers Ferry Road

Atlanta, GA 30327-4390

Attention: Corporate General Counsel

 

If to the Reinsurer, to:

 

The Lincoln National Life Insurance Company

1300 South Clinton Street

Fort Wayne, IN 46802

Attention: Marcie Weber, Senior Counsel

 

If to LLANY, to:

 

Lincoln Life & Annuity Company of New York

100 Madison Street

Suite 1860

Syracuse, NY 13202

Attention: Robert Sheppard, Second Vice President and General Counsel

 

9.            Waivers. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof. Such waiver must
be in writing and must be executed by an officer of such party. A waiver on one
occasion shall not be deemed to be a waiver of the same or any other term or
condition on a future occasion. This Agreement may be modified or amended only
by a writing duly executed by an officer of the Company, the Reinsurer, and
LLANY respectively.

 

10.          Assignments. This Agreement (or any rights or obligations therein)
shall not be assigned or delegated by any of the parties hereto without the
prior written approval of the other parties, and of the New York Insurance
Department. Any attempted assignment or delegation in violation of this
paragraph shall be invalid and void.

 

11.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard of its
conflicts of law doctrine.

 

12.          Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

13.          Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the LLANY, the Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such

 

4

 

--------------------------------------------------------------------------------



illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the

remaining provisions of this Agreement shall remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the day
and year first written above.

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

 

By

/s/    David S. Pendergrass

Name:

David S. Pendergrass

Title:

Senior Vice President and Treasurer

 

 

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

 

 

By

/s/    Keith J. Ryan

Name:

Keith J. Ryan

Title:

Second Vice President

 

 

 

LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK

 

 

 

 

/s/    Keith J. Ryan

By:

Keith J. Ryan

Title:

Second Vice President

 

 

5

 

 